IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 22161

                            In the Matter of DANIEL J. ARKELL,
                                        Respondent.


                               ORDER OF DISBARMENT


       In a letter signed June 30, 2016, addressed to the Clerk of the Appellate Courts,
respondent Daniel J. Arkell, an attorney admitted to practice law in Kansas, voluntarily
surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217
(2015 Kan. Ct. R. Annot. 390).


       At the time the respondent surrendered his license, five complaints had been
docketed by the office of the Disciplinary Administrator for investigation. The
complaints alleged that the respondent violated Kansas Rules of Professional Conduct
1.1 (2015 Kan. Ct. R. Annot. 442) (competence); 1.7 (2015 Kan. Ct. R. Annot. 519)
(conflicts of interest); 3.3 (2015 Kan. Ct. R. Annot. 601) (candor to the tribunal);
4.4 (2015 Kan. Ct. R. Annot. 632) (transaction with persons other than clients); and
8.4(b), (c), (d), and (g) (2015 Kan. Ct. R. Annot. 672) (misconduct).


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Daniel J. Arkell be and he is hereby disbarred
from the practice of law in Kansas and his license and privilege to practice law are hereby
revoked.



                                              1
       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Daniel J. Arkell from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2015 Kan. Ct. R. Annot. 401).


       Dated this 7th day of July, 2016.




                                             2